THE THIRTEENTH COURT OF APPEALS

                                    13-20-00043-CR


                              Carlos Dawayne Robinson
                                         v.
                                 The State of Texas


                                   On Appeal from the
                    19th District Court of McLennan County, Texas
                         Trial Court Cause No. 2017-1982-C1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

July 15, 2021